IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               June 10, 2008
                               No. 07-40474
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ROSA CHAVERO

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 5:06-CR-792-1


Before JONES, Chief Judge, and CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
     Rosa Chavero was convicted of one count of possession of more than 50
grams of methamphetamine with intent to distribute and was sentenced to serve
150 months in prison. She now appeals her sentence.
     Under the discretionary sentencing system established by United States
v. Booker, 543 U.S. 220 (2005), district courts retain the duty to properly
calculate and consider the applicable sentencing range under the Sentencing



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40474

Guidelines, along with the sentencing factors set forth in 18 U.S.C. § 3553(a),
when fashioning a sentence. United States v. Mares, 402 F.3d 511, 518-19
(5th Cir. 2005). When reviewing a sentence, we typically consider whether the
district court committed procedural error at sentencing and whether the
sentence imposed is substantively reasonable. See Gall v. United States, 128 S.
Ct. 586, 594 (2007).    Further, the district court’s sentencing decision is
ultimately reviewed for an abuse of discretion. Id.; see also United States v.
Gomez-Herrera, __ F. 3d __, 2008 WL 886091 at *8 (5th Cir. Apr. 3, 2008).
      Chavero argues that the district court erred at sentencing by presuming
that the recommended guidelines range was reasonable. She further contends
that this error is not harmless, and she requests resentencing. Our examination
of the record controverts Chavero’s assertions and does not support her
conclusion that the district court applied a presumption of reasonableness to the
applicable guidelines sentencing range.
      Chavero has shown no error in connection with her conviction or sentence.
Accordingly, the judgment of the district court is AFFIRMED.




                                       2